DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.



Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 2, 4-9, 11-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include and wherein enabling providing the feedback to the user comprises enabling changing a temperature of a device used by the user in accordance with the emotion. A new search was made and art was found to Lee which teaches a voice assist device may be configured to detect a natural language statement uttered by an occupant at the location, and the utterance data may correspond or a touch screen, touch pad, etc.) by which the user may provide input to the computer. Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback), and input from the user may be received in any form, including acoustic, speech, or tactile input, see par. [0267].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16,18-20, 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15, 16,18-20, 23 are directed toward a computer readable storage medium. However there is no formal definition for a computer readable storage medium, first of all there is no definition of a computer readable medium in the specification, given this lack of a definition, the broadest reasonable interpretation 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, 11-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang U.S. PAP 2019/0164554 A1 in view of Lee U.S. PAP 2019/0353379 A1.
Regarding claim 1 Huang teaches a method for human-machine interaction (A method, computer-readable medium, and system including a speech-to-text module to receive an input of speech, see abstract), comprising: 

determining an emotion contained in the speech instruction and feedback to be provided to the user based on a predetermined mapping between words, emotions and feedback, wherein the feedback is adapted to the emotion (generate a reply to the speech input, the reply including a textual component, sentimental information associated with the textual component, and contextual information associated with the textual component, see par. [0005]); 
and enabling providing the feedback to the user (a text-to-speech module to receive the textual component, sentimental information, and contextual information and to generate, based on the received textual component and its associated sentimental information and contextual information, a speech output including one or more spoken words, see par. [0005]). 
However Huang does not teach the feedback comprises a touching form; and wherein enabling providing the feedback to the user comprises enabling changing a temperature of a device used by the user in accordance with the emotion.
In the same field of endeavor Lee teaches a , the voice assist device may be configured to detect a natural language statement uttered by an occupant at the location, and the utterance data may correspond to the natural language statement for controlling an HVAC system, see par. [0007]. The method includes receiving, by one or more processors, utterance data from a voice assist device, determining, by the one or more processors, a location of the voice assist device, analyzing, by the one or more processors, the utterance data to identify a sentiment relating to a or a touch screen, touch pad, etc.) by which the user may provide input to the computer. Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback), and input from the user may be received in any form, including acoustic, speech, or tactile input, see par. [0267].
It would have been obvious to one of ordinary skill in the art to combine the Huang invention with the teachings of Lee for the benefit of More efficiently regulating temperatures in a room based on user interactions, see par. [0003].

Regarding claim 2 Huang teaches the method according to claim 1, wherein recognizing the word used in the speech instruction from the user comprises: 
obtaining an audio signal comprising the speech instruction (The audio 107 from human(s) 105 is received by a speech-to-text (STT) module 110 as an input thereto, see par. [0020]);
converting the speech instruction into text information (speech-to-text (STT) module, see par. [0020]); 

Regarding claim 3 Huang teaches the method according to claim 1, wherein enabling providing the feedback to the user comprises at least one of: enabling displaying a predetermined color to the user; enabling playing a predetermined speech to the user; enabling playing a predetermined video to the user; and enabling changing a temperature of a device used by the user (235 includes the presentation or production of the output speech so that it may be consumed (i.e., heard) by a human listener, see par. [0038]). 
Regarding claim 4 Huang teaches the method according to claim 1, wherein the predetermined mapping is obtained by training based on history information of the words, the emotions, and the feedback (STT module 110 may receive at least some knowledge information 142 from response generator 130. The knowledge information may include indications or representations of one or more of the following types of information: expected human responses, keywords, probability distributions, and knowledge of prior or on-going conversations, see par. [0026]). 
Regarding claim 5 Huang teaches the method according to claim 1, wherein the method is implemented in a cloud side or a human-machine interaction device (Apparatus 700 may comprise an implementation of server, a dedicated processor-enabled device, a user entity device, and other systems, including a cloud server embodiment of at least parts of a platform or framework disclosed herein, see par. [0048]).
claim 6 Huang teaches the method according to claim 5, wherein, when the method is implemented in the cloud side, the method further comprises: 
receiving an audio signal comprising the speech instruction from the human-machine interaction device (mechanism for receiving audio including speech 107 from one or more human, se par. [0019]; input devices 710 to receive inputs from other systems and entities, see par. [0049]); 
and enabling providing the feedback to the user comprises:
sending information to the human-machine interaction device, wherein the information indicates the feedback to be provided to the user, such that the human-machine interaction device provides the feedback to the user (response generator 140 generates a reply based on more than the text parsed from the human(s) generated speech 107, as determined by STT 110. Framework 100 may generate a reply to human-supplied speech based on text 115 parsed from the spoken words and other information and data, including sentiment information 120 and other parameters information 125 associated with the text and additional information received from other sources, see par. [0026]; one or more output devices 720. Communication device 715 may facilitate communication with other systems and components, Output device(s) 720 may comprise, for example, a display or a speaker, see par. [0048]). 
Regarding claim 7 Huang teaches the method according to claim 6, wherein the information comprises text information representing a predetermined speech to be played to the user, and providing the feedback to the user comprises: converting the text information into the 


Regarding claim 8 Huang teaches an electronic device ((A method, computer-readable medium, and system including a speech-to-text module to receive an input of speech, see abstract), comprising: one or more processors (processor-enabled device or system, see par. [0006]); 
and a memory, configured to store one or more programs that, when executed by the one or more processors, cause the one or more processors to perform a method for human-machine interaction (Data storage device 730 may comprise any appropriate persistent storage device, see par. [0050]), wherein the method comprises: 
recognizing a word used in a speech instruction from a user (receive an input of speech including one or more words generated by a human and to output data including text, see par. [0005]); 
determining an emotion contained in the speech instruction and feedback to be provided to the user based on a predetermined mapping between words, emotions and feedback, wherein the feedback is adapted to the emotion (generate a reply to the speech input, the reply including a textual component, sentimental information associated with the textual component, and contextual information associated with the textual component, see par. [0005]); 

However Huang does not teach the feedback comprises a touching form; and wherein enabling providing the feedback to the user comprises enabling changing a temperature of a device used by the user in accordance with the emotion.
In the same field of endeavor Lee teaches a , the voice assist device may be configured to detect a natural language statement uttered by an occupant at the location, and the utterance data may correspond to the natural language statement for controlling an HVAC system, see par. [0007]. The method includes receiving, by one or more processors, utterance data from a voice assist device, determining, by the one or more processors, a location of the voice assist device, analyzing, by the one or more processors, the utterance data to identify a sentiment relating to a temperature of the location, and controlling, by the one or more processors, the HVAC system to adjust the temperature of the location based on the sentiment, see par. [0022].To provide for interaction with a user, implementations of the subject matter described in this specification may be implemented on a computer having a display device, or a touch screen, touch pad, etc.) by which the user may provide input to the computer. Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback), and input from the user may be received in any form, including acoustic, speech, or tactile input, see par. [0267].

Regarding claim 9 Huang teaches the electronic device according to claim 8, wherein recognizing the word used in the speech instruction from the user comprises: 
obtaining an audio signal comprising the speech instruction (The audio 107 from human(s) 105 is received by a speech-to-text (STT) module 110 as an input thereto, see par. [0020]);
converting the speech instruction into text information (speech-to-text (STT) module, see par. [0020]); 
and extracting the word from the text information (STT module 110 might operate to parse the received speech into its constituent individual words, see par. [0020]). 
Regarding claim 11 Huang teaches the electronic device according to claim 8, wherein the predetermined mapping is obtained by training based on history information of the words, the emotions, and the feedback (STT module 110 may receive at least some knowledge information 142 from response generator 130. The knowledge information may include indications or representations of one or more of the following types of information: expected human responses, keywords, probability distributions (e.g., Bayesian), and knowledge of prior or on-going conversations, see par. [0026]). 
claim 12 Huang teaches the electronic device according to claim 8, wherein the electronic device is implemented in a cloud side or a human-machine interaction device (Apparatus 700 may comprise an implementation of server, a dedicated processor-enabled device, a user entity device, and other systems, including a cloud server embodiment of at least parts of a platform or framework disclosed herein, see par. [0048]). 
Regarding claim 13 Huang teaches the electronic device according to claim 12, wherein, when the electronic device is implemented in the cloud side, the method further comprises: 
receiving an audio signal comprising the speech instruction from the human-machine interaction device (mechanism for receiving audio including speech 107 from one or more human, se par. [0019]; input devices 710 to receive inputs from other systems and entities, see par. [0049]); 
and enabling providing the feedback to the user comprises:
sending information to the human-machine interaction device, wherein the information indicates the feedback to be provided to the user, such that the human-machine interaction device provides the feedback to the user (response generator 140 generates a reply based on more than the text parsed from the human(s) generated speech 107, as determined by STT 110. Framework 100 may generate a reply to human-supplied speech based on text 115 parsed from the spoken words and other information and data, including sentiment information 120 and other parameters information 125 associated with the text and additional information received from other sources, see par. [0026]; one or more output devices 720. Communication device 715 may facilitate 

Regarding claim 14 Huang teaches the electronic device according to claim 13, wherein the information comprises text information representing a predetermined speech to be played to the user, and providing the feedback to the user comprises: converting the text information into the predetermined speech (text-to-speech engine 178 of TTS module 175 may generate speech output 185, see par. [0030]). 
Regarding claim 15 Huang teaches a computer-readable storage medium, having computer programs stored thereon, when executed by a processor, causing the processor to perform a method for human-machine interaction (A method, computer-readable medium, and system including a speech-to-text module to receive an input of speech, see abstract), wherein the method comprises: 
recognizing a word used in a speech instruction from a user (receive an input of speech including one or more words generated by a human and to output data including text, see par. [0005]); 
determining an emotion contained in the speech instruction and feedback to be provided to the user based on a predetermined mapping between words, emotions and feedback, wherein the feedback is adapted to the emotion (generate a reply to the speech input, the reply including a textual component, sentimental information associated with the textual component, and contextual information associated with the textual component, see par. [0005]); 

However Huang does not teach the feedback comprises a touching form; and wherein enabling providing the feedback to the user comprises enabling changing a temperature of a device used by the user in accordance with the emotion.
In the same field of endeavor Lee teaches a , the voice assist device may be configured to detect a natural language statement uttered by an occupant at the location, and the utterance data may correspond to the natural language statement for controlling an HVAC system, see par. [0007]. The method includes receiving, by one or more processors, utterance data from a voice assist device, determining, by the one or more processors, a location of the voice assist device, analyzing, by the one or more processors, the utterance data to identify a sentiment relating to a temperature of the location, and controlling, by the one or more processors, the HVAC system to adjust the temperature of the location based on the sentiment, see par. [0022].To provide for interaction with a user, implementations of the subject matter described in this specification may be implemented on a computer having a display device, or a touch screen, touch pad, etc.) by which the user may provide input to the computer. Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback), and input from the user may be received in any form, including acoustic, speech, or tactile input, see par. [0267].

Regarding claim 16 Huang teaches the computer-readable storage medium according to claim 15, wherein recognizing the word used in the speech instruction from the user comprises: 
obtaining an audio signal comprising the speech instruction (The audio 107 from human(s) 105 is received by a speech-to-text (STT) module 110 as an input thereto, see par. [0020]);
converting the speech instruction into text information (speech-to-text (STT) module, see par. [0020]); 
and extracting the word from the text information (STT module 110 might operate to parse the received speech into its constituent individual words, see par. [0020]). 
Regarding claim 18 Huang teaches the computer-readable storage medium according to claim 15, wherein the predetermined mapping is obtained by training based on history information of the words, the emotions, and the feedback (STT module 110 may receive at least some knowledge information 142 from response generator 130. The knowledge information may include indications or representations of one or more of the following types of information: expected human responses, keywords, probability distributions, and knowledge of prior or on-going conversations, see par. [0026]). 
claim 19 Huang teaches the computer-readable storage medium according to claim 15, wherein the electronic device is implemented in a cloud side or a human-machine interaction device (Apparatus 700 may comprise an implementation of server, a dedicated processor-enabled device, a user entity device, and other systems, including a cloud server embodiment of at least parts of a platform or framework disclosed herein, see par. [0048]). 
Regarding claim 20 Huang teaches the computer-readable storage medium according to claim 19, wherein, when the electronic device is implemented in the cloud side, the method further comprises: 
receiving an audio signal comprising the speech instruction from the human-machine interaction device (mechanism for receiving audio including speech 107 from one or more human, se par. [0019]; input devices 710 to receive inputs from other systems and entities, see par. [0049]); 
and enabling providing the feedback to the user comprises:
sending information to the human-machine interaction device, wherein the information indicates the feedback to be provided to the user, such that the human-machine interaction device provides the feedback to the user (response generator 140 generates a reply based on more than the text parsed from the human(s) generated speech 107, as determined by STT 110. Framework 100 may generate a reply to human-supplied speech based on text 115 parsed from the spoken words and other information and data, including sentiment information 120 and other parameters information 125 associated with the text and additional information received from other sources, see par. [0026]; one or more output devices 720. Communication device 715 may facilitate 
Regarding claim 21 Huang teaches the method according to claim 1, wherein enabling providing the feedback to the user further comprises at least one of: enabling displaying a predetermined color to the user; enabling playing a predetermined speech to the user; and 5 U.S. Patent Application Serial No. 16/281,076 In response to Office Action mailed January 4, 2021 enabling playing a predetermined video to the user (a text-to-speech module to receive the textual component, sentimental information, and contextual information and to generate, based on the received textual component and its associated sentimental information and contextual information, a speech output including one or more spoken words).  
Regarding claim 22 Huang teaches the electronic device according to claim 8, wherein enabling providing the feedback to the user further comprises at least one of: enabling displaying a predetermined color to the user; enabling playing a predetermined speech to the user; and enabling playing a predetermined video to the user (a text-to-speech module to receive the textual component, sentimental information, and contextual information and to generate, based on the received textual component and its associated sentimental information and contextual information, a speech output including one or more spoken words).  
Regarding claim 23 Huang teaches the computer-readable storage medium according to claim 15, wherein enabling providing the feedback to the user further comprises at least one of: enabling displaying a predetermined color to the user; enabling playing a predetermined speech to the user; and enabling playing a predetermined video to the user; and enabling changing a temperature of a device used by the user (a text-to-speech module to receive the textual component, sentimental information, and contextual information and to generate, based on the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656